EXHIBIT 10.66



EMPLOYMENT AGREEMENT



            THIS  EMPLOYMENT AGREEMENT (this “Agreement”) dated as of December
31, 2008, is made by and between Vanguard Health Systems, Inc., a Delaware
corporation (the “Company”), and Mark R. Montoney, MD (the “Executive”).



            WHEREAS, the Company desires to secure for itself or its subsidiary
the services of the Executive as its Executive Vice President & Chief Medical
Officer from and after the date hereof and the Executive desires to render such
services, in each case pursuant to the terms and conditions hereof;



            WHEREAS; the Company’s Board of Directors (the “Board”; provided,
that if a Compensation Committee of the Board of Directors shall have been duly
appointed, the term “Board” as used herein shall mean either of such Committee
or the full Board of Directors) has approved and authorized the Company’s entry
into this Agreement with the Executive;



            WHEREAS, the parties desire to enter into this Agreement setting
forth the terms and conditions of the employment relationship of the Executive
with the Company; and



            NOW, THEREFORE, in consideration of the promises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:



            1.         Employment. The Company or its subsidiary hereby employs
the Executive, and the Executive hereby accepts employment with the Company or
its subsidiary, upon the terms and subject to the conditions set forth herein.



            2.         Term. This Agreement is for the five-year period (the
“Term”) commencing on the date first written above (the “Effective Date”) and
terminating on the fifth anniversary of the Effective Date, or upon the
Executive’s earlier death, disability or other termination of employment
pursuant to Section 10; provided, however, that commencing on the fifth
anniversary of the Effective Date and on each anniversary thereafter the Term
shall automatically be extended for one additional year unless, not later than
90 days prior to any such anniversary, either party hereto shall have notified
the other party hereto that such extension shall not take effect.



            3.         Position. During the Term, the Executive shall serve as
Executive Vice President & Chief Medical Officer of the Company or in such other
senior executive position in the Company as the Executive should approve.



            4.         Duties and Reporting Relationship. During the Term, the
Executive shall, on a full time basis, use his skills and render services to the
best of his ability in supervising and conducting the operations of the Company.



            5.         Place of Performance. The Executive shall perform his
duties and conduct his business at the principal executive offices of the
Company, except for required travel on the Company’s business.



1

--------------------------------------------------------------------------------



            6.         Salary and Annual Bonus.



                        (a)        Base Salary. The Executive’s base salary
hereunder shall be $500,000 per year, payable semi-monthly. Commencing on
January 1, 2010, the Board shall review such base salary at least annually and
make such adjustments from time to time as it may deem advisable, but the base
salary shall not at any time be reduced from the base salary in effect from time
to time.



                        (b)        Annual Bonus. The Board (or if there is a
compensation committee of the Board, the compensation committee) shall provide
the Executive with an annual bonus plan providing the Executive with an
opportunity to earn annual bonus compensation and shall cause the Company to pay
to him any earned annual bonus in addition to his base salary.



            7.         Vacation, Holidays and Sick Leave. During the Term, the
Executive shall be entitled to paid vacation, paid holidays and sick leave in
accordance with the Company’s standard policies for its senior executive
officers.



            8.         Business Expenses. The Executive will be reimbursed for
all ordinary and necessary business expenses incurred by him in connection with
his employment upon timely submission by the Executive of receipts and other
documentation as required by the Internal Revenue Code and in conformance with
the Company’s normal procedures.



            9.         Pension and Welfare Benefits. During the Term, the
Executive shall be eligible to participate fully in all health benefits,
insurance programs, pension and retirement plans and other employee benefit and
compensation arrangements available to senior officers of the Company generally.



            10.       Termination of Employment.



                        (a)        General. The Executive’s employment hereunder
may be terminated without any breach of this Agreement only under the following
circumstances.



                        (b)        Death or Disability.



                                    (i)         The Executive’s employment
hereunder shall automatically terminate upon the death of the Executive.



                                    (ii)        If, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from his duties with the Company for any six (6) months
(whether or not consecutive) during any twelve (12) month period, the Company
may terminate the Executive’s employment hereunder for any such incapacity (a
“Disability”).



2

--------------------------------------------------------------------------------



                        (c)        Cause. The Company may terminate the
Executive’s employment. hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean (i) the willful failure or refusal by the Executive to
perform his duties hereunder (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness), which has not ceased
within ten (10) days after a written demand for substantial performance is
delivered to the Executive by the Company, which demand identifies the manner in
which the Company believes that the Executive has not performed such duties,
(ii) the willful engaging by the Executive in misconduct which is materially
injurious to the Company, monetarily or otherwise (including, but not limited
to, conduct described in Section 14) or (iii) the conviction of the Executive
of, the entering of a plea of nolo contendere by the Executive with respect to,
a felony. Notwithstanding the foregoing, the Executive’s employment hereunder
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board (after written notice to the Executive and a
reasonable opportunity for the Executive, together with the Executive’s counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board the Executive should be terminated for cause.



                        (d)        Termination by the Executive. The Executive
shall be entitled to terminate his employment hereunder (A) for Good Reason or
(B) for any other reason. To be a valid termination of employment by the
Executive under this Agreement for Good Reason, the date of the actual
termination of the Executive’s employment due to any of the Good Reason acts or
conditions set forth in Sections 10(d)(i) through 10(d)(vi) below must occur
within a period of two years following the initial existence of such Good Reason
act or condition which arose without the consent of the Executive. For purposes
of this Agreement, “Good Reason” shall mean, (i) without the Executive’s express
written consent, any failure by the Company to comply with any material
provision of this Agreement, which failure has not been cured within ten (10)
days after notice of such noncompliance has been given by the Executive to the
Company or (ii) the occurrence (without the Executive’s express written
consent), following a Change in Control during the term of this Agreement, of
any one of the following acts by the Company, or failures by the Company to act,
unless, in the case of any act or failure to act described below, such act or
failure to act is corrected prior to the Date of Termination specified in the
Notice of Termination given in respect thereof:

                                    (i)         a material diminution in the
Executive’s base compensation, except for across-the-board salary reductions
similarly affecting all senior executives of the Company and all senior
executives of any Person (as defined in Section 10(h)(i) below) in control of
the Company provided in no event shall any such reduction reduce the Executive’s
base salary below $500,000;



                                    (ii)        a material diminution in the
Executive’s authority, duties or responsibilities;



                                    (iii)       a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report, including a requirement that the Executive’s supervisor
report to a corporate officer or employee instead of reporting directly to the
Board of Directors of the Company;



3

--------------------------------------------------------------------------------



                                    (iv)       a material diminution in the
budget over which the Executive retains authority;



                                    (v)        a material change in the
geographic location at which the Executive must perform services under this
Agreement, except for required travel on the Company’s business to an extent
substantially consistent with his business travel obligations prior to the
Change in Control; or



                                    (vi)       any other action or inaction that
constitutes a material breach by the Company of the terms of this Agreement.



            The Executive's continued employment shall not constitute consent
to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.



                        (e)        Voluntary Resignation. Should the Executive
wish to resign from his position with the Company or terminate his employment
for other than Good Reason during the Term, the Executive shall give sixty (60)
days written notice to the Company, setting forth the reasons and specifying the
date as of which his resignation is to become effective.



                        (f)         Notice of Termination. Any purported
termination of the Executive’s employment by the Company or by the Executive
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 18. “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. In respect of a Notice of Termination sent by the
Executive as a result of any of the Good Reason acts or conditions set forth in
Sections 10(d)(i) through 10(d)(vi) above, it must be sent by the Executive to
the Company within 90 days following the initial existence of such Good Reason
act or condition which arose without the consent of the Executive and if not
sent within such 90 days, it shall not be a valid Notice of Termination.



                        (g)        Date of Termination. “Date of Termination”
shall mean (i) if the Executive's employment is terminated because of death, the
date of the Executive's death, (ii) if the Executive's employment is terminated
for Disability, the date Notice of Termination is given, or (iii) if the
Executive's employment is terminated pursuant to Subsection (c), (d) or (e)
hereof or for any other reason (other than death or Disability), the date
specified in the Notice of Termination (which, in the case of a termination for
Good Reason shall not be less than thirty (30) nor more than sixty (60) days
from the date such Notice of Termination is given, and in the case of a
termination for any other reason shall not be less than thirty (30) days (sixty
(60) days in the case of a termination under Subsection (e) hereof) from the
date such Notice of Termination is given); provided, that in the case of a
termination for Cause, nothing herein shall prevent the Company from immediately
terminating the Executive’s employment, so long as the Company continues to meet
all of its responsibilities hereunder with respect to payment of salary,
benefits and other obligations during the minimum notice period described in
this



4

--------------------------------------------------------------------------------



Subsection (g) (and for purposes of measuring such obligations, the Date of
Termination shall be deemed to be the end of such minimum notice period).



                        (h)        Change in Control. For purposes of this
Agreement, a Change in Control of the Company shall have occurred if



                                    (i)         any “Person” (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”) as
modified and used in Sections 13(d) and 14(d) of the Exchange Act (other than
(1) the Company or any of its subsidiaries, (2) any trustee or other fiduciary
holding securities under an    employee benefit plan of the Company or any of
its subsidiaries, (3) an underwriter temporarily holding securities pursuant to
an offering of such securities, (4) any entity owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the Company’s common stock, (5) any Person that was a stockholder
of the Company on September 23, 2004 and any affiliates of such Person, or (6)
Blackstone (as defined in the Company’s 2004 Stock Incentive Plan), or any of
its affiliates), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding voting securities;



                                    (ii)        during any period of not more
than two consecutive years, not including any period prior to the date of this
Agreement, individuals who at the beginning of such period constitute the Board,
and any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
clause (i), (iii), or (iv) of this Section 10(h)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;



                                    (iii)       the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than both (A) (1) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing, directly or indirectly, to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) 50% or more of the combined voting power of the voting securities
of the Company or such surviving or parent entity outstanding immediately after
such merger or consolidation or (2) a merger or consolidation in which no person
acquires 50% or more of the combined voting power of the Company’s then
outstanding securities; and (B) immediately after the consummation of such
merger or consolidation described in clause (A) (1) or (A) (2) above (and for at
least 180 days thereafter) neither the Company’s Chief Executive Officer nor its
Chief



5

--------------------------------------------------------------------------------



Operating Officer change from the people occupying such positions immediately
prior to such merger or consolidation except as a result of their death or
Disability and neither of such officers shall have changed prior to such merger
or consolidation at the direction of a Person who has entered into an agreement
with the Company the consummation of which will constitute a Change in Control
of the Company; or



                                    (iv)       the stockholders of the Company
approve (A) a plan of complete liquidation of the Company or (B) an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets (or any transaction having a similar effect).



            For purposes of Section 10(h)(i), 10(h)(ii) and I0(h)(iv)(B) of this
Agreement only, the “Company” shall mean any of Vanguard Health Systems, Inc.,
Vanguard Health Holding Company 1, LLC, or Vanguard Health Holding Company II,
LLC; provided that, any reorganization involving solely the “Company” and its
subsidiaries shall not constitute a change in control under this Agreement.



                        (i)         Resignation as Member of Board. If the
Executive's employment by the Company is terminated for any reason, the
Executive hereby agrees that he shall simultaneously submit his resignation as a
member of the Board in writing on or before the Date of Termination if the
Executive is a member of the Board at such time. If the Executive fails to
submit such required resignation in writing, the provisions of this Subsection
10(i) may be deemed by the Company to constitute the Executive's written
resignation as a member of the Board effective as of the Date of Termination.



            11.       Compensation During Disability, Death or Upon Termination.



                        (a)        During any period that the Executive fails to
perform his duties hereunder as a result of incapacity due to physical or mental
illness (“Disability Period”), the Executive shall continue to receive his full
salary at the rate then in effect for such period until his employment is
terminated pursuant to Section 10(b)(ii) hereof, provided that payments so made
to the Executive during the Disability Period shall be reduced by the sum of the
amounts, if any, payable to the Executive with respect to such period under
disability benefit plans of the Company or under the Social Security disability
insurance program, and which amounts were not previously applied to reduce any
such payment.



                        (b)        If the Executive's employment is terminated
by his death or Disability, the Company shall pay (i) any amounts due to the
Executive under Section 6 through the date of such termination and (ii) all such
amounts that would have become due to the Executive under Section 6 had the
Executive's employment hereunder continued until the last day of the calendar
year in which such termination of employment occurred, in each case in
accordance with Section 13(b), if applicable.



                        (c)        If the Executive's employment shall be
terminated by the Company for Cause or by the Executive for other than Good
Reason, the Company shall pay the Executive his



6

--------------------------------------------------------------------------------



full salary through the Date of Termination at the rate in effect at the time
Notice of Termination is given, and the Company shall have no further
obligations to the Executive under this Agreement.



                        (d)        If (A) following a Change in Control the
Company shall terminate the Executive's employment in breach of this Agreement,
or (B) following a Change in Control the Executive shall terminate his
employment for Good Reason, then



                                    (i)         the Company shall pay the
Executive (x) his full salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, (y) a pro rata portion of his
current year annual bonus pursuant to Section 6(b) and (z) all other unpaid
amounts, if any, to which the Executive is entitled as of the Date of
Termination under any compensation plan or program of the Company, at the time
such payments are due;



                                    (ii)        in lieu of any further salary
payments to the Executive for periods subsequent to the Date of Termination, the
Company shall pay as liquidated damages to the Executive an aggregate amount
equal to the product of (A) the sum of (1) the Executive's annual salary rate in
effect as of the Date of Termination and (2) the average of the annual bonuses
actually paid to the Executive by the Company with respect to the two fiscal
years which immediately precede the year of the Term in which the Date of
Termination occurs; provided if there was a bonus or bonuses paid to the
Executive with respect only to one fiscal year which immediately precedes the
year of the Term in which the Date of Termination occurs, then such single
year's bonus or bonuses shall be utilized in the calculation pursuant to this
clause (2) and (B) the number three (3);



                                    (iii)       the Company shall (x) continue
coverage for the Executive under the Company’s life insurance, medical, health,
disability and similar welfare benefit plans (or, if continued coverage is
barred under such plans, the Company shall provide to the Executive
substantially similar benefits) for a period equal to the greater of (A) the
remainder of the Term and (B) 18 months, and (y) provide the benefits which the
Executive would have been entitled to receive pursuant to any supplemental
retirement plan maintained by the Company had his employment continued at the
rate of compensation specified herein for a period equal to the greater of (A)
the remainder of the Term and (B) 18 months. Benefits otherwise receivable by
the Executive pursuant to clause (x) of this Subsection 11(d)(iii) shall be
reduced to the extent comparable benefits are actually received by the Executive
from a subsequent employer during the period during which the Company is
required to provide such benefits, and the Executive shall report any such
benefits actually received by him to the Company; and



                                    (iv)       the payments provided for in this
Section 11(d) (other than Section 11(d)(iii)) shall be made not later than the
fifth day following the Date of Termination, provided, however, that if the
amounts of such payments, and the limitation on such payments set forth in
Section 15 hereof, cannot be finally



7

--------------------------------------------------------------------------------



determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Company, of the minimum
amount of such payments to which the Executive is clearly entitled and shall pay
the remainder of such payments (together with interest at the rate provided in
section 1274(b)(2)(B) of the Code (as defined in Section 15)) as soon as the
amount thereof can be determined but in no event later than the thirtieth (30th)
day after the Date of Termination. In the event that the amount of the estimated
payments exceeds the amount determined by the Company within six (6) months
after payment to have been due, such excess shall be paid by the Executive to
the Company, no later than the thirtieth (30th) business day after demand by the
Company. At the time that payments are made under this Section 11(d), the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from outside counsel, auditors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement).



                        (e)        If (A) prior to any Change in Control the
Company shall terminate the Executive's employment in breach of this Agreement
or (B) prior to any Change in Control the Executive shall terminate his
employment for Good Reason, then



                                    (i)         the Company shall pay the
Executive (x) his full salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, (y) a pro rata portion of his
current year annual bonus pursuant to Section 6(b) and (z) any all other unpaid
amounts, if any, to which the Executive is entitled as of the Date of
Termination under any compensation plan or program of the Company, at the time
such payments are due;



                                    (ii)        in lieu of any further salary
payments to the Executive for periods subsequent to the Date of Termination, the
Company shall pay as liquidated damages to the Executive an aggregate amount
equal to the product of (A) the sum of (1) the Executive's annual salary rate in
effect as of the Date of Termination and (2) the average of the annual bonuses
actually paid to the Executive by the Company with respect to the two fiscal
years which immediately precede the year of the Term in which the Date of
Termination occurs; provided if there was a bonus or bonuses paid to the
Executive with respect only to one fiscal year which immediately precedes the
year of the Term in which the Date of Termination occurs, then such single
year's bonus or bonuses shall be utilized in the calculation pursuant to this
clause (2) and (B) the number two (2); such amount to be paid in substantially
equal monthly installments during the period commencing with the month
immediately following the month in which the Date of Termination occurs and
ending with the month corresponding to the end of the Term hereunder; and



                                    (iii)       the Company shall, at its cost
(provided that Executive shall continue to be responsible to pay the standard
employee portion of such cost), (x)



8

--------------------------------------------------------------------------------



continue coverage for the Executive under the Company’s life insurance, medical,
health, disability and similar welfare benefit plans (or, if continued coverage
is barred under such plans, the Company shall provide to the Executive
substantially similar benefits) for a period equal to the greater of (A) the
remainder of the Term and (B) 18 months, and (y) provide the benefits which the
Executive would have been entitled to receive pursuant to any supplemental
retirement plan maintained by the Company had his employment continued at the
rate of compensation specified herein for a period equal to the greater of (A)
the remainder of the Term and (B) 18 months. Benefits otherwise receivable by
the Executive pursuant to clause (x) of this Subsection 11(e)(iii) shall be
reduced to the extent comparable benefits are actually received by the Executive
from a subsequent employer during the period during which the Company is
required to provide such benefits, and the Executive shall report any such
benefits actually received by him to the Company.



                        (f)         The Executive shall not be required to
mitigate the amount of any payment provided for in this Section 11 by seeking
other employment or otherwise, and, except as provided in Sections 11(d) and
11(e) hereof, the amount of any payment or benefit provided for in this Section
11 shall (i) not be reduced by any compensation earned by the Executive as the
result of employment by another employer or by retirement benefits and (ii) be
the sole amount due to the Executive from the Company upon such termination of
employment, the Executive hereby waiving any claim for other compensation or
related damages (whether consequential, punitive or other) as a result of such
termination.



                        (g)        Notwithstanding anything to the contrary set
forth in this Agreement, if the Executive is a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the final regulations and  any guidance promulgated thereunder
(“Section 409A”) at the time of the Executive’s termination, then for purposes
solely of the amounts of liquidated damages payable to the Executive in
installments pursuant to Section 11(e)(ii) above, only the portion of the
Deferred Compensation Separation  Benefits (as defined below) which do not
exceed the Section 409A Limit (as defined below) may be made within the first
six (6) months following the Executive’s termination of employment in accordance
with the payment schedule applicable to each such payment or benefit. The term
“Deferred Compensation Separation Benefits” as used herein shall mean the
liquidated damages payable to Executive pursuant to Section 11(e)(ii) above,
together with any other post-termination payments or separation benefits which
may be considered deferred compensation under Section 409A. The term 
“Section 409A Limit” as used herein shall mean the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Company’s taxable year preceding the Company’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment is terminated. Any portion of the
Deferred Compensation Separation Benefits in excess of the Section 409A Limit
shall accrue and, to the extent such portion of the Deferred Compensation
Separation Benefits would otherwise have been payable within the first six



9

--------------------------------------------------------------------------------



(6) months following the Executive’s termination of employment pursuant to
Section 11(e)(ii) above, will become payable to the Executive on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of the Executive’s termination of employment. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. The parties
hereto agree that this Section 11(g) is intended to comply with the requirements
of Section 409A so that none of the liquidated damages payments and other
separation compensation and benefits to be provided hereunder to Executive will
be subject to the additional tax imposed upon Executive under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Section 409A.

            12.       Representations.



                        (a)        The Company represents and warrants that this
Agreement has been authorized by all necessary corporate action of the Company
and is a valid and binding agreement of the Company enforceable against it in
accordance with its terms.



                        (b)        The Executive represents and warrants that he
is not a party to any agreement or instrument which would prevent him from
entering into or performing his duties in any way under this Agreement.



            13.       Successors; Binding Agreement.



                        (a)        The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.



                        (b)        This Agreement is a personal contract and the
rights and interests of the Executive hereunder may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him, except as otherwise
expressly permitted by the provisions of this Agreement. This Agreement shall
inure to the benefit of and be enforceable by the Executive and his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to him hereunder had the Executive continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.



            14.       Confidentiality and Non‑Competition Covenants.



                        (a)        The Executive covenants and agrees that he
will not at any time during and after the end of the Term, directly or
indirectly, use for his own account, or disclose to any



10

--------------------------------------------------------------------------------



person, firm or corporation, other than authorized officers, directors and
employees of the Company or its subsidiaries, Confidential Information (as
hereinafter defined) of the Company. As used herein, “Confidential Information”
of the Company means information of any kind, nature or description which is
disclosed to or otherwise known to the Executive as a direct or indirect
consequence of his association with the Company, which information is not
generally known to the public or in the businesses in which the Company is
engaged or which information relates to specific investment opportunities within
the scope of the Company’s business which were considered by the Executive or
the Company during the term of this Agreement. During the Term and for a period
of two years following the termination of the Executive's employment, the
Executive shall not induce any employee of the Company or its subsidiaries to
terminate his or her employment by the Company or its subsidiaries in order to
obtain employment by any person, firm or corporation affiliated with the
Executive.



                        (b)        The Executive covenants and agrees that while
the Executive remains employed by the Company or its subsidiary and for a period
of two (2) years following the termination of the Executive's employment, the
Executive shall not, directly or indirectly, own any interest in, operate, join,
control, or participate as a partner, director, principal, officer, or agent of,
enter into the employment of, act as a consultant to, or perform any services
for any entity which is a hospital system or is in the hospital or hospital
management business. Notwithstanding anything herein to the contrary, (1) the
foregoing provisions of this Section 14(b) shall not prevent the Executive from
(x) acquiring securities representing not more than 5% of the outstanding voting
securities of any publicly held corporation or (y) working as an accountant or
an attorney for a law or accounting firm and (2) the foregoing provisions of
this Section 14(b) shall not be applicable to a termination of the Executive's
employment (i) by the Company or (ii) by the Executive for Good Reason.



            15.       Prohibition on Parachute Payments.



                        (a)        Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive in connection with a Change in Control of the Company or the
termination of the Executive's employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (all such payments and benefits, including, without
limitation, base salary and bonus payments, being hereinafter called “Total
Payments”) would not be deductible (in whole or in part), by the Company, an
affiliate or any Person making such payment or providing such benefit as a
result of section 280G of the Code, then, to the extent necessary to make such
portion of the Total Payments deductible (and after taking into account any
reduction in the Total Payments provided by reason of section 280G of the Code
in such other plan, arrangement or agreement), (A) the cash portion of the Total
Payments shall first be reduced (if necessary, to zero), and (B) all other non‑
cash payments by the Company to the Executive shall next be reduced (if
necessary, to zero). For purposes of this limitation (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have effectively
waived in writing prior to the Date of Termination shall be taken into account,
(ii) no portion of the Total Payments shall be taken into account which in the
opinion of tax counsel selected by the Company’s independent auditors and
reasonably acceptable to the Executive does not constitute



11

--------------------------------------------------------------------------------



a “parachute payment” within the meaning of section 280G(b)(2) of the Code,
including by reason of section 280G(b)(4)(A) of the Code, (iii) such payments
shall be reduced only to the extent necessary so that the Total Payments (other
than those referred to in clauses (i) or (ii)) in their entirety constitute
reasonable compensation for services actually rendered within the meaning of
section 280G(b)(4)(B) of the Code or are otherwise not subject to disallowance
as deductions, in the opinion of the tax counsel referred to in clause (ii); and
(iv) the value of any non‑cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Company’s independent
auditors in accordance with the principles of sections 280G(d)(3) and (4) of the
Code.



                        (b)        If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that,
notwithstanding the good faith of the Executive and the Company in applying the
terms of this Section 15, the aggregate “parachute payments” paid to or for the
Executive's benefit are in an amount that would result in any portion of such
“parachute payments” not being deductible by reason of section 280G of the Code,
then the Executive shall have an obligation to pay the Company upon demand an
amount equal to the excess of the aggregate “parachute payments” paid to or for
the Executive's benefit over the aggregate “parachute payments” that could have
been paid to or for the Executive's benefit without any portion of such
“parachute payments” not being deductible by reason of section 280G of the Code.



            16.       Entire Agreement. This Agreement contains all the
understandings between the parties hereto pertaining to the matters referred to
herein, and on the Effective Date shall supersede all undertakings and
agreements, whether oral or in writing, previously entered into by them with
respect thereto, except for the provisions of the employment offer letter dated
September 17, 2008, sent to the Executive by the Company’s Senior
Vice-President-Human Resources (the “Offer Letter”); provided, notwithstanding
the foregoing, this Agreement shall constitute and replace in full the
provisions of the Offer Letter found in the section of the Offer Letter entitled
“Employment Agreement with Severance Protection Provisions.”  The Executive
represents that, in executing this Agreement, he does not rely and has not
relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter, bases or effect of this Agreement or
otherwise, except for the provisions of the Offer Letter.



            17.       Amendment or Modification, Waiver. No provision of this
Agreement may be amended or waived unless such amendment or waiver is agreed to
in writing, signed by the Executive and by a duly authorized officer of the
Company. No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.



            18.       Notices. Any notice to be given hereunder shall be in
writing and shall be deemed given when delivered personally, sent by courier or
telecopy or registered or certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice of hereunder in
writing:



12

--------------------------------------------------------------------------------



                        To Executive at:            Mark R. Montoney, MD
                                                            1234 Potter Lane
                                                            Gallatin, TN 37066





                        To the Company at:      Vanguard Health Systems, Inc.
                                                            20 Burton Hills
Blvd.
                                                            Suite 100
                                                            Nashville, TN 37215
                                                            Attention: General
Counsel
                                                            Telecopy: (615)
665-6197



                                                            with a copy to:



                                                            VHS Holdings LLC
                                                            c/o Blackstone
Management Associates IV LLC
                                                            345 Park Avenue
                                                            New York, NY 10154
                                                            Attention: Neil
Simpkins



                                                            and a copy to:



                                                            Simpson Thacher &
Bartlett LLP
                                                            425 Lexington Avenue
                                                            New York, NY
10017-3954
                                                            Attention: Brian
Robbins



            Any notice delivered personally or by courier under this Section 18
shall be deemed given on the date delivered and any notice sent by telecopy or
registered or certified mail, postage prepaid, return receipt requested, shall
be deemed given on the date telecopied or mailed.



            19.       Severability. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by law.



            20.       Survivorship. The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.



13

--------------------------------------------------------------------------------



            21.       Governing Law; Attorney's Fees.

                        (a)        This Agreement shall be governed by and
construed in accordance with the laws of the State of Tennessee, without regard
to its conflicts of laws principles.



                        (b)        The prevailing party in any dispute arising
out of this Agreement shall be entitled to be paid its reasonable attorney's
fees incurred in connection with such dispute from the other party to such
dispute.



            22.       Headings. All descriptive headings of sections and
paragraphs in this Agreement are intended solely for convenience, and no
provision of this Agreement is to be construed by reference to the heading of
any section or paragraph.



            23.       Withholdings. All payments to the Executive under this
Agreement shall be reduced by all applicable withholding required by federal,
state or local tax laws.



            24.       Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.



                                                                        VANGUARD
HEALTH SYSTEMS, INC.



                                                                        BY:/s/
Ronald P. Soltman                               
                                                                                   
Ronald P. Soltman
                                                                                   
Executive Vice President




                                                                        THE
EXECUTIVE



                                                                        /s/ Mark
R. Montoney, MD                             
                                                                        Mark R.
Montoney, MD


14